Citation Nr: 0336903	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  00-19 987	)	DATE
	)
	RECONSIDERATION	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active military service from April 1995 to 
June 1997.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which determined that the veteran did not have basic 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.  The veteran appealed this 
decision to the Board.  In March 2003, the Board determined 
that the veteran had basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, thus granting the veteran's claim.  On November 7, 
2003, a Deputy Vice Chairman of the Board ordered 
reconsideration of the Board's March 2003 decision by an 
expanded panel of the Board as provided by Section 7103(b) of 
Title 38, United States Code.  

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and, instead, to conduct a de novo review, based on 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  38 U.S.C.A. §§ 7103(b)(3), 7104(a) 
(West 2002); VA O.G.C. Prec. 89-90, 56 Fed. Reg. 1225 (1991); 
Boyer v. Derwinski, 1 Vet. App. 531 (1991).  The case is now 
before the expanded reconsideration panel of the Board.  


FINDINGS OF FACT

1.  The veteran served on active duty from April 14, 1995 to 
June 23, 1997, when he was honorably discharged for the 
convenience of the Government.  His DD Form 214 reflects that 
the separation authority was "AR 635-200, PARA 6-3B(2);" the 
separation code was "MDG;" and the narrative reason for 
separation was "PARENTHOOD."

2.  According to the information contained in the claims 
file, the veteran's original term of enlistment was three 
years.

3.  The veteran's discharge was voluntary.

4.  The veteran was not discharged due to a service-connected 
disability, a pre-existing medical condition, hardship, 
and/or physical or mental condition not characterized as a 
disability and not the result of misconduct that interferes 
with duty.


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. § 21.7042 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

The Secretary enacted implementing regulations, the 
aforementioned regulations which are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, the implementing 
regulations do not apply to this case, in which the governing 
regulations reside in Part 21 of 38 C.F.R.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was inapplicable to a 
matter of pure statutory interpretation.  See Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000).  The Court has also 
concluded that the VCAA is not applicable where the appellant 
was fully notified and aware of the type of evidence required 
to substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz; 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
This case turns on questions of pure statutory 
interpretation.  VCAA does not apply.  

Information contained in the claims file to include the DD 
214 and data from the Department of Defense (DOD) reflects 
that the veteran served on active duty from April 14, 1995 to 
June 23, 1997, when he was honorably discharged for the 
convenience of the Government.  The veteran's original term 
of enlistment was three years.  His DD Form 214 reflects that 
the separation authority was "AR 635-200, PARA 6-3B(2);" the 
separation code was "MDG;" and the narrative reason for 
separation was "PARENTHOOD."  According to Army Regulations, 
the veteran's type of discharge was voluntary in nature.  His 
separation code confirms that the reason for separation was 
Parenthood.  The Board notes that according to Army 
Regulations, individuals who are separated with a separation 
authority of 635-200, PARA 6-3A or B and with the separation 
code of "KDB" are separated due to hardship.  However, Army 
Regulations specifically provide that individuals separated 
with a separation authority of 635-200, PARA 6-3B(1) or (2) 
and with the separation code of "MDG" are separated due to 
Parenthood, not due to hardship.

In correspondence of record, the veteran presented his 
contentions.  The veteran contends that he is entitled to 
receive educational assistance under the Chapter 30 program.  
The veteran maintains that during service, his son was 
arriving from Spain to live with him.  As such, he needed to 
find a bilingual school for him to attend.  There were no 
such schools where he was stationed.  Since he had only 10 
months left on his initial active duty contract, he was 
ineligible for a transfer.  Therefore, he obtained a 
discharge.  

The Board has considered the contentions advanced by the 
veteran, but must point out that the legal criteria governing 
eligibility for Chapter 30 educational assistance benefits 
are specifically set forth in 38 U.S.C.A. § 3011(a)(1) and 38 
C.F.R. § 21.7042.  In particular, that statute bases 
eligibility for educational benefits under Chapter 30, Title 
38, United States Code, for a veteran who first enters active 
duty after June 30, 1985, on whether he or she serves at 
least three years' continuous active duty.  38 U.S.C.A. § 
3011(a)(1)(B)(i).  If he or she does not have at least three 
years' continuous active duty after June 30, 1985, he or she 
might still be eligible if he or she is discharged due to 
service-connected disability, a pre-existing medical 
condition, hardship, physical or mental condition not 
characterized as a disability and not the result of 
misconduct and that interferes with duty, or for the 
convenience of the Government, if certain other criteria are 
met.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 
21.7042(a)(5).

Furthermore, eligibility for Chapter 30 educational 
assistance may also be established, notwithstanding any other 
provision of law, for an individual who is involuntarily 
separated with an honorable discharge after February 2, 1991, 
and who meets other statutory criteria, under 38 U.S.C.A. § 
3018A.  Finally, notwithstanding any other provision of law, 
educational assistance may be provided for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.  As noted above and below, 
however, the veteran was not involuntarily discharged so 
benefits may not be awarded under these provisions.

In this case, the veteran first entered active duty on April 
14, 1995.  He served on active duty until June 23, 1997, when 
he was honorably discharged with 2 years, 2 months, and 10 
days of active duty.  Therefore, the criteria set out in 38 
U.S.C.A. 3011(a)(1)(A)(i) requiring three years of active 
duty have not been met.  However, as noted above, the veteran 
might still be eligible if he was discharged due to service-
connected disability, a pre- existing medical condition, 
hardship, physical or mental condition not characterized as a 
disability and not the result of misconduct and that 
interferes with duty; or for the convenience of the 
Government, in the case of an individual who completed not 
less than 20 months of continuous active duty if the initial 
obligated period of active duty of the individual was less 
than three years or in the case of an individual who 
completed not less than 30 months of continuous active duty 
if the initial obligated period of active duty of the 
individual was at least 3 years; or was discharged 
involuntarily for the convenience of the Government as the 
result of a reduction in force.  38 U.S.C.A. § 
3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).

At the outset, the Board notes that the veteran does not 
contend nor does the record show that he was discharged due 
to service-connected disability, a pre-existing medical 
condition, and/or physical or mental condition not 
characterized as a disability and not the result of 
misconduct and that interferes with duty.

In addition, the Board notes that although the veteran was 
discharged for the convenience of the Government, he served 
less than 30 months.  Moreover, according to Army 
Regulations, he was discharged on a voluntary basis.  Thus, 
his discharge which was considered to be for the "convenience 
of the Government" does not meet the criteria of the 
"convenience of the Government" exception under 38 U.S.C.A. § 
3011(a)(1)(A)(ii) and 38 C.F.R. § 21.7042(a)(5).

The Board must also consider whether the veteran was 
discharged for hardship.  However, as set forth above, his 
discharge was not in fact a hardship discharge, it was a 
Parenthood discharge under the applicable Army Regulation and 
separation code.  

Based on the foregoing, the Board finds that the veteran has 
not met the basic eligibility criteria for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code. 38 U.S.C.A. § 3011; 38 C.F.R. § 21.7042.  Thus, 
his claim must be denied.


ORDER

The veteran does not have basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.




			
              CHERYL L. MASON                               
WAYNE M. BRAEUER
	               Veterans Law Judge                                     
Veterans Law Judge
         Board of Veterans' Appeals                          
Board of Veterans' Appeals




	                         
__________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



